Citation Nr: 0022707	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$19,494.11.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 waiver decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which found that the veteran was significantly at fault in 
the creation of the indebtedness at issue and which concluded 
that the veteran was not entitled to waiver of all or any 
part of the loan guaranty indebtedness at issue in accordance 
with the principles of equity and good conscience.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject home and 
resulting in loan guaranty indebtedness being asserted 
against the veteran of $19,494.11.  

3.  The principal reason for the veteran's defaulting in 
making his monthly mortgage payments on the subject home is 
that it was significantly damaged in a flood which occurred 
in October 1994; the veteran acted in good faith in an 
attempt to salvage the subject home, including working 
closely with the Federal Emergency Management Agency (FEMA) 
and the Small Business Administration (SBA); however, the 
aspect of the salvage plan for the veteran to be loaned 
additional money to repay the outstanding indebtedness on the 
subject home fell through or failed to materialize due to no 
fault of the veteran, and the Board finds that the veteran 
cannot be held to be more than minimally at fault in the 
creation of the loan guaranty indebtedness in this case.  

4.  VA was not at fault in the creation of the loan guaranty 
indebtedness.

5.  Asserting and collecting the entire loan guaranty 
indebtedness at issue would not be consistent with the 
principles of equity and good conscience in this case and, 
considering the veteran's minimal fault in the creation of 
this indebtedness, the Board finds that the veteran should 
only be required to repay approximately 10 percent of this 
indebtedness ($2,000) which would not result in undue 
financial hardship and requiring repayment of this amount 
would not be inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the VA guaranteed loan.  38 
U.S.C.A. §§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(1999).  

2.  A partial waiver of recovery of loan guaranty 
indebtedness in the amount of $17,494.11, plus interest on 
that amount, is in accord with the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1999).  

3.  Recovery of the remaining $2,000 of loan guaranty 
indebtedness, plus interest on that amount, would not violate 
the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) in that it is plausible.  All of the facts 
have been developed and no further assistance is necessary to 
comply with the duty to assist.  

Law and Regulations:  The law and regulations authorize a 
waiver of recovery of loan guaranty indebtedness from an 
appellant where both of the following factors are found to 
exist:  (1) After default, there was a loss of the property 
which constituted security for the loan, and (2) collection 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing of fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit, (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In 
evaluating whether equity and good conscience necessitates a 
favorable waiver decision, the Board must consider all of the 
specifically enumerated elements.  However, the issues of (1) 
fault, and (6) detrimental reliance are the most significant 
factors applicable in this case.  

"The fault of the debtor," is simply defined to be where 
actions of the debtor contribute to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud, and does not contemplate 
any act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to 
creation of the debt constitutes fault of the debtor.  In 
this case, the RO has already determined that there was no 
finding of fraud, misrepresentation of material fact, or a 
showing of bad faith by the veteran in this case.  
Accordingly, this appeal must be considered in accordance 
with the principles of equity and good conscience.  

Facts:  In October 1980, the veteran obtained a VA guaranteed 
loan to purchase a home in the west section of Beaumont, 
Texas, (hereinafter, the subject home).  To obtain this home, 
the veteran borrowed $35,500 at 12 percent interest to be 
repaid over 30 years with an initial payment for principal, 
interest, taxes and insurance (PITI) of approximately $450 
per month.  The veteran qualified for this loan on his own 
and was at the time unmarried with two minor children.  The 
evidence on file reveals that the veteran successfully made 
his monthly mortgage payments without fail for approximately 
15 years until no payment was received for the payment due in 
May 1995.  

A Notice of Default was issued by the lender in July 1995 
indicating that no payment had been received for and after 
May 1995.  At that time, the monthly amount due for PITI was 
$527.  On the reverse of this form there are handwritten 
notes indicating that the subject home had been flooded the 
previous October 1994.  It was also indicated that the 
veteran had filed a claim with FEMA.  Also noted on this form 
was that the property was "green tagged," and that there was 
"no permit to repair."  It was also noted that there was no 
flood insurance, but that the subject property was located in 
a flood zone.  It was written that approximately $31,000 was 
due to repay the entire indebtedness outstanding on the VA 
guaranteed loan and that SBA had a check to pay off the loan, 
but that the lender refused to "TT them" or to give them 
payoff figures.  Also noted was that SBA had sent the check 
several days earlier to pay off the loan.  

Documentation on file notes that a call had been received 
from the veteran stating that SBA would be calling for verbal 
information on his account and that SBA was going to pay off 
this loan and needed information and details as to the 
amounts due.  It was noted that information was to be ordered 
and mailed.  In August 1995, the lender issued a Notice of 
Intention to Foreclose.  At that time, the total delinquency 
due on the home was $2,166, and the total amount due to pay 
off the mortgage was approximately $31,500.  A VA loan 
servicing worksheet on file indicates that the lender had 
contacted the veteran regarding default, VA had contacted the 
veteran regarding default, and that the veteran had 
demonstrated a willingness to cooperate with the VA and the 
lender to reinstate the loan.  The lender had refused 
forbearance.  This document also notes the flood and that the 
subject home or property had been "green tagged by county."  
Other VA documentation on file at this time contains a 
notation recorded in December 1994 that due to a flood, the 
home was totally destroyed, but that SBA was going to pay in 
full.  

A private appraisal of the subject home completed in or 
around September 1995 noted that the home had been flooded in 
October 1994.  The list of repairs necessary to make the home 
marketable totaled $11,460.  It was indicated that this 
inspection had not included an adequate study of the 
foundation, but a written estimate for foundation repair was 
provided to this inspector by the veteran's representative 
and included additional repair expenses of $7,880.  Assuming 
foundation repair was necessary, total repairs to make the 
home marketable were thus in excess of $19,000.  With 
handwritten amendments on this appraisal form, the amended 
"as is value" for this subject home was $16,800.  

A VA property inspection and market analysis was conducted 
two months later in November 1995.  Estimated costs of repair 
for this appraisal were $15,950.  Current market "as is" 
value was listed at $11,000 and market value repaired was 
recorded as $22,000.  This estimate also noted that, due to 
flooding and low elevation of the land, $5,000 would be 
required to construct the levy and install three sump pumps 
but that this work was no guaranty of relief from any future 
flooding.  

A foreclosure sale was completed in November 1995 and, after 
application of all costs and proceeds of such sale, the 
lender presented a claim for loan guarantee to VA and VA paid 
a claim of $19,494.11 and this in turn represents the amount 
of loan guaranty indebtedness now asserted by VA against the 
veteran.  

The veteran himself provided detailed explanations of the 
incidents leading to the loss of the subject home in sworn 
testimony at a hearing at the RO in June 1998 and in various 
written statements.  Upon careful review of this testimony 
and statements, and in light of the fact that various 
elements of this information are independently corroborated 
by other objective evidence on file, the Board finds that the 
information provided by the veteran is both consistent and 
entirely credible.  His home was flooded in October 1994.  He 
immediately notified his insurance and mortgage companies.  
Thereafter he made application and was granted assistance 
from FEMA.  He personally paid for appraisals and was told he 
needed significant foundation work as well as work to the 
structure of the home.  He said the home was considered 
uninhabitable by FEMA, he could not get permission from the 
state to repair the home, and he was referred to SBA.  He 
made application and received a loan from SBA for relocation 
and rebuilding of a new home and he also applied through SBA 
for a loan to pay off the remaining (VA guaranteed) mortgage 
on the subject home.  He received parts of the loan in 
February to relocate which included, in his case, the 
purchase of a lot and the building of a home thereon.  He 
said he did not live in the subject home after it was 
rendered uninhabitable but rented elsewhere although he kept 
the subject home as a mailing address since he had received 
mail there for many years and since he was uncertain of where 
he might be renting.  He continued to pay the mortgage on the 
subject home from the time of the flood in October 1994 
through April 1995.  He notified the mortgage company of his 
expectations of receiving an SBA loan to pay off his VA 
guaranteed loan, and he received verification from SBA that 
payoff in the amount of $31,600 would be made directly to the 
lender.  

He contacted his SBA representative in April 1995 and was 
told that the amount for the mortgage payoff was now ready 
for issuance to the lender and was informed that he need not 
make any additional payments on the subject home.  He 
subsequently received notification from his lender that the 
mortgage was in default but when he contacted SBA, his 
individual case handler had been removed and sent elsewhere 
and his file was misplaced.  At this point the lender was 
unwilling to accept the amount previously calculated for loan 
payoff since additional monthly payments, interest, etc., 
were now due in addition to that amount.  SBA offered to 
increase the amount of his loan to cover this amount but the 
veteran felt that it was unfair that he be required to borrow 
even more money since the delay in tendering the proper 
amount to the lender in February was not his fault but SBA's.  
That problem was not resolved so the portion of the SBA loan 
to repay the debt on the home fell through.  He had gone from 
owing only $31,600 over 15 years to a debt in excess of 
$80,000 payable over 30 years.  During this time, he was 
required to borrow money from his own retirement savings to 
cover additional expenses including the repayment of an 
additional SBA outlay of several thousand dollars which they 
later required him to repay without any fault on his part.  
The veteran also took umbrage with implications that he had 
actively taken actions to avoid his responsibilities to his 
VA guaranteed home loan and explained that he had offered 
full and complete cooperation with all parties and had 
exercised his best efforts through various Federal agencies 
to cure the problem which resulted from the flood.  
Additionally, the veteran indicated that he was never aware 
that the subject home was located in a flood plane, there had 
been no requirement for flood insurance by VA or the lender, 
there had never been any serious flooding in the area during 
his 15 years' previous residence in the subject home, and 
when he contacted county officials on this subject, he was 
unable to obtain any information about the elevation of the 
subject home or its propensity for flooding.  It was only 
after the October 1984 flood had occurred that the fact that 
the location of his subject home was in a flood plain became 
known.  

Objective evidence on file shows that the alternate housing 
that the veteran obtained with an SBA loan included the 
purchase of a lot and the building of a modest home of 1,050 
square feet which cost $58,200.  The veteran also submitted 
financial information indicating that in 1996 he had 
approximately $260 left over each month after payment of all 
outstanding expenses.  

Finally, evidence was added to the file more recently which 
reveals that the subject home was sold to a private 
individual in May 1996 "as is" without repairs of any kind, 
for $15,100.  

Analysis:  With respect to the issue of fault, there is 
certainly no evidence nor is there any argument that VA is 
any way at fault in the creation of the loan guaranty 
indebtedness at issue in this case.  After carefully 
reviewing all of the evidence on file, the Board finds it 
difficult to assess any high degree of fault on the veteran's 
part in the creation of this indebtedness.  The veteran made 
application and received a VA guaranteed loan for the subject 
home in 1980 and successfully maintained that mortgage in a 
timely manner for approximately 15 years until it was 
significantly damaged by a flood in October 1994.  In 
insurance jargon, floods are generally referred to as acts of 
God, and the veteran can certainly not be held responsible 
therefor.  

The facts now reveal that the subject home was apparently in 
a flood plane and the veteran did not have flood insurance.  
However, a careful review of all of the loan origination 
documentation fails to reveal that the veteran was ever 
notified that the subject home was in fact located in a flood 
plane and the veteran has testified that he was never made so 
aware at any time until well after the flood had actually 
occurred.  Fire and hazard insurance was required by the 
terms of the loan agreement, and the evidence reveals that 
the veteran satisfactorily maintained such insurance during 
the existence of that loan agreement.  There had not 
apparently been any flooding in the area of the subject home 
for many years.  No flooding had occurred during the previous 
15 years of the veteran's occupancy of the subject home.  
Accordingly, it is difficult to assess fault to the veteran 
for failing to maintain flood insurance on the subject home 
under all the circumstances presented. 

Additionally, the Board finds that after the flood and 
ensuing damage to the subject home, the veteran acted in good 
faith and fully cooperated with all parties involved in 
attempting to resolve his unfortunate situation.  It is clear 
from the records that the lender was unwilling to accord the 
veteran any forbearance other than the full amount due each 
and every month regardless of the condition of the subject 
home after the flood.  The veteran availed himself of relief 
available from FEMA and SBA and these agencies undertook a 
course of remedial assistance which should have resolved all 
or almost all of the problems presented.  The Board finds 
that, consistent with the veteran's testimony and statements, 
the veteran vacated the subject home subsequent to the flood 
and incurred rental expense in addition to making the 
required monthly mortgage payments, although unable to reside 
in the subject home from October 1994 until April 1996.  He 
incurred appraisals and damage assessments at his own expense 
and made inquiry as to restoring the home to habitable 
condition.  In this regard, the Board finds it extremely 
noteworthy that the required permit or permits for repair of 
the home were refused by the appropriate State or country 
agencies, and this fact is corroborated in other objective 
evidence on file.  This is consistent with now more 
publicized policy of preventing people from rebuilding homes 
in areas prone to flooding.  At this point, the veteran was 
faced with the objectively documented facts that the 
necessary costs to repair the subject home were very high 
($16,000 to $19,000) and yet he was unable to obtain 
necessary permission from the State to make such repairs. 
Alternatively, the unrepaired valued of the subject home was 
variously estimated as only being worth $11,000 to $16,800.  
Yet, over $31,000 remained due on the VA guaranteed loan.

Under the circumstances and, with the assistance and active 
participation of two other Federal agencies (FEMA - SBA), the 
veteran then sought to obtain alternate housing, but the plan 
was to include the loan of an additional amount sufficient to 
repay the lender the full amount remaining on the VA 
guaranteed loan.  With both FEMA and SBA assistance and 
active exercise of control, the veteran at this juncture 
undertook a course of conduct, under Federal agency 
supervision, to remove himself permanently from the subject 
home and to relocate to another home of equally modest 
nature. 

Unfortunately, the part of the SBA loan to repay the lender 
the amount outstanding on the VA guaranteed loan fell through 
after the veteran was entirely committed to a course of 
conduct enabling him to acquire an alternate residence.  A 
key element in this course of events is the veteran's 
statements and testimony that in April 1996, his SBA case 
coordinator advised him that a check to pay off the loan 
would be immediately posted to the lender and that the 
veteran need no longer make any additional monthly mortgage 
payments.  While the veteran acted in good faith on this 
advice in his course of dealings with this Federal agency, 
the Board finds that the veteran should not have stopped 
making his monthly mortgage payments until he had actual 
proof that the mortgage had been paid in full.  There is no 
evidence nor is there any argument that, at least for the 
time being, that the veteran could not actually afford the 
monthly mortgage payments as they became due.  However, under 
all the circumstances of this case, the Board can only find 
the veteran minimally at fault considering that the assurance 
provided him came from a Federally operated agency whose 
mission was clearly to assist individuals like the veteran 
who had sustained significant losses directly as a result of 
flooding.  

Finally, when the veteran became aware that his VA guaranteed 
loan had not been paid off in a timely manner by SBA as he 
had been led to believe, the lender apparently refused to 
accept the amount of money due on the loan as calculated 
several months earlier since additional payments and interest 
had accrued in the interim.  While SBA apparently offered to 
loan the veteran an additional amount to cover the additional 
expenses owed on the mortgage, the veteran rightfully argued 
that these additional expenses should not be borne by him 
since they were not incurred by any fault on his part.  At 
this point, neither VA nor FEMA nor SBA nor the lender were 
able to arrive at any compromise solution, so the payoff of 
the VA guaranteed loan which had been planned as an integral 
part of the veteran's plan to relocate fell through.  Looking 
back, it seems clear that the additional amount necessary to 
have satisfied the lender would certainly have been less than 
the total loan guaranty debt now at issue in this case, and 
while the veteran perhaps should have accepted the incurrence 
of this additional debt to effect that payoff, the Board 
cannot conclude that his failure to do so constituted 
anything more than minimal fault considering that he had 
clearly and satisfactorily undertaken all actions required of 
him in the plan provided him by FEMA and SBA.  

Under all the circumstances, the Board cannot conclude that 
the veteran in this case is entirely without fault in the 
creation of the indebtedness at issue.  He should not have 
stopped making monthly payments on the subject home until he 
knew the outstanding mortgage had been satisfied by SBA 
check.  It is clear that he could afford to make the monthly 
payments on the subject home at the time he stopped making 
them, but to what end?  The home had significant damages and 
yet State authorities had refused permission to repair.  The 
veteran placed himself in the hands of two Federal agencies 
who offered an entire solution to his situation and the part 
of this solution which was to result in payoff of the VA 
guaranteed loan fell through principally by a failure of SBA 
to make timely payment to the lender and the lender's 
apparent unwillingness to compromise to any degree.  

Accordingly, the Board finds that the veteran is only 
minimally at fault in the creation of the debt at issue.  In 
accordance with the sixth listed element within the standards 
of an equity and good conscience determination, the Board 
finds that the veteran did change positions to his detriment 
in reliance, not upon a granted VA benefit, but upon benefits 
extended to remedy his situation by FEMA and SBA.  The Board 
estimates that the veteran is not more than 10 percent at 
fault in the creation of this debt and accordingly he will 
only be required to repay approximately 10 percent of that 
debt.  The veteran's financial status shows that he should be 
able to repay an amount of $2,000, plus interest on that 
amount, without compromising his ability to provide himself 
with the basic necessities of life.  The Board finds that 
this determination is in accord with the standards provided 
for an equity and good conscience determination as a fair 
decision based upon consideration of all of the evidence on 
file.  


ORDER

Waiver of recovery of loan guaranty indebtedness of 
$17,494.11, plus interest on that amount, is granted; waiver 
of recovery of $2,000 of loan guaranty indebtedness, plus 
interest on that amount, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

